internal_revenue_service number release date index number ------------------------ ------------- ------------------------ ------------------------------------------- ----------------------------- - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip - plr-110871-04 date date ------------ ------------------------------ -------------------------------------- ---------------------------------------------- ---------------------------------------------------- legend trust state a subsidiary ------------------------------------------------------------------------ llc lp lender office building state b date law firm date dear -------------- trust and subsidiary you have requested a ruling granting trust and subsidiary an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and ----------------------------- ---------------------------- ------------------------- ------------------------ ------------------ ------------ this is in reply to a letter dated date requesting a ruling on behalf of trust conducts substantially_all of its operations through a limited_partnership lp plr-110871-04 administration regulations to file an election for subsidiary to be treated as a taxable_reit_subsidiary trs of trust under sec_856 of the internal_revenue_code facts trust is a state a real_estate_investment_trust reit that has elected to be treated as a real_estate_investment_trust for federal_income_tax purposes trust’s primary business is the acquisition ownership and operation of medical office properties the sole business of subsidiary is to serve as the manager of llc an entity that is indirectly wholly-owned by trust of which trust is the sole general_partner in early lp began the process of obtaining a loan from lender to be secured_by office building as a condition of the loan lender required that the borrower be a bankruptcy-remote entity that also holds the property lender also required that if the borrower were a limited_liability_company the borrower must be managed by a special purpose entity whose purpose was limited to serving as the manager of the limited_liability_company to satisfy lenders requirement lp formed llc a limited_liability_company having lp as its only member to serve as borrower on date lp organized subsidiary a state b corporation to serve as manager of llc lp then transferred office building to llc and llc obtained the loan from lender lp has owned all of the stock of subsidiary since subsidiary’s formation llc’s limited_liability_company agreement provides that the business and affairs of llc shall be conducted exclusively by subsidiary neither llc nor lp may initiate bankruptcy proceedings related to llc without the unanimous written consent of subsidiary’s entire board_of directors throughout its existence subsidiary has had no revenues or expenses and its only asset has been a non-interest bearing note from its shareholder expect law firm to provide tax_advice late in the loan process law firm informed trust of lender’s requirement that a special purpose entity be created to function as manager of the borrower law firm prepared all of the documents to organize subsidiary and the documents were reviewed and approved by both the co-general counsel and secretary of trust neither of these trust officials has a background in tax consequently the formation of subsidiary was not brought to the attention of trust’s tax professionals trust has recently signed a merger agreement the buyer in conducting an investigation of trust’s business discovered the existence of subsidiary and asked trust whether an election was made to treat subsidiary as a trs of trust after conducting its own investigation trust determined on date that an election had not law firm represented trust in connection with the loan transaction trust did not trust and subsidiary have submitted an affidavit of a the executive vice- management of trust has at all times intended to maintain trust’s status as a sec_856 provides that an entity shall not be considered a reit for plr-110871-04 been made prior to the inquiry from the potential buyer none of trust’s tax advisors was aware of subsidiary’s existence reit trust and subsidiary represent that they are not aware of any specific facts that would indicate that their failure to make the trs election had been discovered by the service prior to this request for relief additionally trust and subsidiary represent that they are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 finally trust and subsidiary state that by granting this request neither trust nor subsidiary will be in a better position than if the election had been made in a timely manner taking onto account the time_value_of_money president secretary and co-general counsel of trust and secretary of subsidiary in support of the requested ruling law and analysis any taxable_year unless at the close of each calendar_quarter the trust does not hold securities possessing more than percent of the voting power or more than percent of the value of the outstanding securities of any one issuer the foregoing requirement does not apply to the securities of a trs held by a reit sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement i r b the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah plr-110871-04 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of ' sec_301_9100-3 provides that subject_to paragraphs b i through iii of ' when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and ' c provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that trust and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a taxable_reit_subsidiary of trust as of date therefore trust and subsidiary are granted a period of time not to exceed days from the date of this letter to submit the form_8875 this ruling is limited to the timeliness of the filing of the form_8875 this ruling s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trust qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of trust and subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director s office will determine such tax_liability for the years involved if the director s office determines that such tax_liability is lower that office will determine the federal_income_tax effect plr-110871-04 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours william coppersmith william coppersmith chief branch office of associate chief_counsel financial ------------------------------- ---------------- ------------------------ -------------------------------------------
